Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17-19 renumbered as 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 30, 2022.
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 is used twice. The claim set ends in claim 19, however there are 20 claims. Misnumbered claims 3-19 been renumbered 3-20.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a radial contact member … allows for quick and repeatable detachment and assembly between the supply cable and rotating coupler assembly” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “at least one radial contact member in mechanical and electrical communication with the sliding contact member and the receiving member”. It is unclear as to the structural requirements of at least one radial contact member to be in mechanical and electrical communication with the sliding contact member and the receiving member. 
Claim 15 (renumbered and previously claim 14) recites the limitation “a sliding member and a receiving member”. It is unclear if the sliding member, receiving member are the same as the sliding and receiving members of claim 1 or different elements.  
	Claims 2-14 and 16-17 depends upon a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaeger (US 7665996 B2), cited on IDS dated June 21, 2022.
Regarding claim 1, Jaeger discloses a method of rotating an electric welding torch (10, Fig. 1), the method comprising: 
providing a rotating coupler assembly (rotating power connector 26, Fig. 1) comprising: a central axis (32, Fig. 2) that extends from a distal to a proximal end of the rotating coupler assembly (26);
 a rotating contact member (rotating stud 40, Fig. 2) axially disposed within the rotating coupler assembly (26); 
a sliding contact member (connector pin 34, Fig. 4) axially disposed within the rotating coupler assembly; 
a receiving member (cavity of inner housing 50, Fig.4) axially disposed within the rotating coupler assembly (26); 
at least one radial contact member (contact ring 52, Fig. 4) in mechanical and electrical communication with the sliding contact member (34) and the receiving member (34), “Electrical current may also pass from the rotating stud 40 to the contact portions 54 of the contact ring 52, from the contact ring 52 into the inner housing 50, and from the inner housing 50 into the connector pin 34”, see Col. 4, lines 47-53; 
wherein the rotating contact member (40) has a contact surface (Fig. 4) that is in mechanical and electrical communication with a contact surface on the sliding contact member (34), “Electrical current may pass from the rotating stud 40 directly into the connector pin 34”, Col. 4, lines 46-47.
Regarding claim 2, Jaeger discloses the method of claim 1,  and further disclose wherein said rotating contact member (40), sliding contact member (34) and receiving member (cavity) are axially installed within an inner housing (50) of the rotating coupler assembly (26), see at least Fig. 4.
Regarding claim 3, Jaeger discloses the method of claim 2, and further disclose wherein said inner housing (50) is axially installed within an outer housing (30, Fig. 4) of the rotating coupler assembly (26).
Regarding claim 7, Jaeger discloses the method of claim 1, wherein said sliding contact member (34) is able to move in the axial direction but is mechanically prevented from rotating about the central axis via flange portion (38, Fig. 4) that secures the liding contact member (34) to the outer housing (30) as shown in Fig. 4.
Regarding claim 8, Jaeger discloses the method of claim 1, wherein said receiving member (cavity of inner housing 50, Fig.4) is mechanically prevented from rotating about the central axis or moving in the axial direction along the central axis (32) as shown in Fig. 4. The receiving member is  a cavity of the inner housing (50) that generally surrounds the rotating stud 40 the rotating contact member (40) and is prevented from rotating or moving in the axial direction due to being fixed to the main housing (30).
Regarding claim 9, Jaeger discloses the method of claim 1, wherein said sliding contact member (34) is axially disposed within the receiving member (cavity of inner housing 50) as shown in Fig. 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaeger (US 7665996 B2).
Regarding claim 4, Jaeger discloses the method of claim 1, wherein said sliding contact member (34) and rotating contact member (40) are kept in mechanical and electrical communication via an axial member (“resilient biasing member 58 such as a wave spring or similar is disposed between the slip ring 56 and the flanged end 46 of the rotating stud 40. This biasing member 58 urges the rotating stud 40 in engagement with the connector pin 34”).
Jaeger is silent on the axial member allowing for at least 5mm of wear between the contact surfaces of the sliding contact member and rotating contact member. However, optimization of the force delivered by the axial member to urge the rotating contact member (40) in engagement with the sliding contact member (34) to allow for at least 5mm of wear between the contact surfaces of the sliding contact member and rotating contact member is within the level of ordinary skill in the art and would have be obvious for the purpose of providing the engagement of the sliding contact member and the rotating contact member with the desired wear during contact.
Allowable Subject Matter
Claims 5-6 and 10-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Jaeger (US 7665996 B2) being the closest prior art, discloses a method of rotating an electric welding torch with the step of providing a rotating coupler assembly. Jaeger fails to teach or suggest the missing limitations of claims 5-6 and 10-17. There are no obvious reasons to modify the rotating coupler assembly of Jaeger with the missing features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/           Examiner, Art Unit 3761

/DANA ROSS/           Supervisory Patent Examiner, Art Unit 3761